Citation Nr: 0639772	
Decision Date: 12/22/06    Archive Date: 01/05/07

DOCKET NO.  04-37 894A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for thoracolumbar strain.

2.  Entitlement to an initial, compensable rating for mild 
degenerative changes, bilateral first metatarsophalangeal 
joints. 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1997 to 
April 2003.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of an October 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia that granted service connection and 
assigned an initial 10 percent rating for thoracolumbar 
strain and assigned an initial noncompensable rating for mild 
degenerative changes, bilateral first metatarsophalangeal 
joints, each effective from April 4, 2003

The veteran filed a notice of disagreement (NOD) in May 2004 
with the initial ratings awarded following the grant of 
service connection for the above noted disabilities and also 
disagreed with a February 2004 rating decision that denied 
service connection for hypertension.  He was issued a 
statement of the case on all three issues.  However, the 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in October 2004 limiting the 
matters on appeal to the increased initial ratings for 
thoracolumbar strain and mild degenerative changes, bilateral 
first metatarsophalangeal joints.

Since the claims for higher evaluations stem from original 
grants of service connection, the Board has characterized the 
issues on appeal in accordance with Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

In a September 2005 statement, the veteran's representative 
raises the issue of a rating in excess of 10 percent for 
service-connected pseudo tumor cerebri with headaches and 
complaints of eye pain.  As the RO has not yet adjudicated 
this matter, it is not properly before the Board; hence, it 
is referred to the RO for appropriate action.  

For the reasons expressed below, the matters on appeal are 
being remanded to the RO, via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on her part, is required.  


REMAND

In the veteran's October 2004 substantive appeal, she 
indicated that her service-connected thoracolumbar back 
disability and bilateral first metatarsophalangeal joints 
condition were worse then currently reflected in the initial 
ratings assigned and that in early January 2005 she was 
scheduled for additional treatment of these service-connected 
disabilities at the VA physical medicine and rehabilitation 
clinic and the VA pain testing clinic.   

The record reflects that the veteran last underwent VA 
examination for her service-connected thoracolumbar back 
disability and bilateral first metatarsophalangeal joints 
condition in September 2003, more than 3 years ago, and the 
veteran has continued to contend that her symptoms have 
increased in severity.  Current medical findings responsive 
to the relevant rating criteria are needed to properly 
evaluate the disabilities under consideration.  See 38 
U.S.C.A. § 5103A; Green v. Derwinski, 1  Vet. App. 121, 124 
(1991) (VA has a duty to provide the veteran with a thorough 
and contemporaneous medical examination).  Accordingly, the 
RO should arrange for the veteran to undergo appropriate VA 
orthopedic examination, by a physician, at an appropriate VA 
medical facility.  

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all pertinent outstanding VA records.  The Board 
notes that the veteran's most recent VA treatment records 
from the Hampton VA medical center are dated in April 2004.  
Copies of any available VA records subsequent to that time 
need to be obtained and incorporated in the claims file.  It 
is important to note that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of that claims, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

Finally, the Board points out that on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  The Board finds that these 
principles are applicable to the veteran's claims for 
increased initial disability ratings. The evidence does not 
show that the veteran was provided notice of the type of 
evidence necessary as it pertains to the assignment of 
disability ratings or the assignment of an effective date.  
Therefore, this case must also be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should obtain copies of all VA 
treatment records related to the 
evaluation and treatment of the veteran's 
back and big toe since April 2004 and 
associate them with the claims file.

3.  After all available records and/or 
responses are associated with the claims 
file, the RO should arrange for the 
veteran to undergo VA orthopedic 
examination to determine the current 
severity of her service-connected 
thoracolumbar spine and bilateral first 
metatarsophalangeal joint disabilities, 
by a physician.  The entire claims file 
must be made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions. All 
appropriate tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.

The examiner should conduct range of 
motion testing of the thoracolumbar 
spine, expressed in degrees.  The 
physician should render specific findings 
as to whether, during the examination, 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or in coordination associated with 
the thoracolumbar spine.  If pain on 
motion is observed, the physician should 
indicate the point at which pain begins.  
In addition, the physician should 
indicate whether, and to what extent, the 
veteran experiences likely functional 
loss of the thoracolumbar spine due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.  

Further, in regards to the thoracolumbar 
spine, the physician should indicate 
whether the veteran experiences localized 
tenderness, muscle spasm, or guarding; 
and, if so, whether such muscle spasm or  
guarding is severe enough to result in an 
abnormal gait, or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  The physician should  
also indicate whether the veteran has any 
anklyosis of the spine; and, if so, the 
extent of any such ankylosis, and whether 
the ankylosis is favorable or 
unfavorable).   

In regards to the bilateral first 
metatarsophalangeal joint disabilities, 
the examiner should identify all symptoms 
and functional impairment due to the 
service-connected disability.  In 
particular, the examiner should address 
the following:

a) Whether the impairment caused by right 
and/or left first metatarsophalangeal 
disability is analogous to malunion or 
nonunion of the tarsal or metatarsal 
bone.  If so, the examiner should comment 
on the severity of the condition.

b) Whether the impairment caused by right 
and/or left first metatarsophalangeal 
disability is analogous to amputation of 
the great toe without metatarsal 
involvement or amputation with removal of 
metatarsal head.

c) Whether the impairment caused by right 
and/or left first metatarsophalangeal 
disability is analogous to hallux valgus 
and/or hallux rigidus.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of such examination sent to 
her by the pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate each of the claims 
on appeal.  The RO should consider each 
claim in light of all pertinent evidence 
and legal authority, to include 
consideration of functional loss due to 
pain and other factors, pursuant to 38 
C.F.R. §§ 4.40 and 4.45, and DeLuca.

7.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and her representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for its 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


